Citation Nr: 0406064	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-05 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for Hepatitis-C.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from February 1966 to 
February 1968.  He served in Vietnam from March 1967 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Huntington, 
West Virginia, Regional Office (RO) denying service 
connection for Hepatitis-C.

Appellant testified at a hearing before the RO in April 2003.  
Appellant initially requested a hearing before the Board, but 
subsequently withdrew that request in writing.


FINDINGS OF FACT

1.  Appellant was not diagnosed with, or treated for, any 
form of hepatitis while in service.

2.  Appellant's Hepatitis-C was not manifest until many years 
after his military service.  It is not shown to be due to any 
in-service occurrence or event.


CONCLUSION OF LAW

Appellant's Hepatitis-C was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2003).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
This claim was filed in March 2001, after the enactment of 
the VCAA, so the VCAA applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan . 13, 2004) that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held in Pelegrini that VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that claimant is expected to 
provide; and, (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that claimant should "give 
us everything you've got pertaining to your claim(s)."  As 
noted below, these steps were done in this case.

The claim was filed in March 2001, and the unfavorable rating 
decision was published in December 2001.  Between the two, in 
August 2001, RO sent appellant a duty-to-assist letter that 
informed appellant what information is on file, what 
information VA will seek to obtain, and what information is 
needed from appellant. The letter also advised appellant of 
the specific risk factors of Hepatitis-C and stated, "You 
should give us any information, statements, or evidence you 
have about your risk factor.  Include dates and describe the 
circumstances of any incident involving your exposure to 
these risk factors."  In essence, this is equivalent to 
"give us everything you've got."  The Board accordingly 
finds that VA has no outstanding duty to notify in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  
The VCAA specifically provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In this case, RO obtained appellant's service personnel and 
medical records and VA health record.  RO obtained 
verification of appellant's professed exposure to a wounded 
comrade's blood through the U.S. Armed Services Center for 
Unit Research.  RO afforded appellant a VA medical 
examination for the express purpose of determining service 
connection, and also afforded appellant a hearing before the 
Decision Officer in which to present evidence.  The Board 
accordingly finds that VA has no outstanding duty to assist 
in regard to this claim.

II.  Factual Background

Appellant submitted his claim for service connection for 
Hepatitis-C in March 2001.  In September 2001, appellant 
submitted a supporting statement in which he asserted that he 
had a high fever and stomach complications while awaiting 
discharge at Fort Lewis, Washington, in 1968.  Appellant was 
told at the time that his symptoms could be malaria.  
Appellant stated that he was first diagnosed with Hepatitis-C 
at the Cumberland, Maryland, VA Medical Center (VAMC) in 
1998.

Appellant's service personnel records and service medical 
records are on file.  There is no record of any in-service 
medical treatment other than routine immunizations.  There is 
no record of treatment for malaria or any other condition at 
Fort Lewis.  Appellant's separation physical, which was 
performed at Fort Lewis, notes no unusual or abnormal 
findings.

VA medical records are on file.  There is no mention of 
hepatitis until November 1999 ("obtained hepatitis 
profile"), with a supporting laboratory report that states 
"Results: anti-HCV, 2nd generation, positive."  A note dated 
December 2000 simply states "history of Hep-C."   The file 
also contains a VA laboratory test dated September 2002 that 
confirms Hepatitis-C.

RO issued a rating decision in December 2001 denying service 
connection.  Appellant submitted a Notice of Disagreement 
(NOD) in February 2002, in which appellant asserted that he 
may have contracted hepatitis in service because, per 
appellant, the military did not practice sterile techniques 
when giving immunizations.  Appellant also asserted that the 
reason Hepatitis-C was not diagnosed in 1968 was that the 
disease was not identified until 1980.

Appellant submitted a letter in December 2002 in which he 
again asserted that his service medical record does not 
reflect hepatitis because Hepatitis-C was not identified 
until the late 1980's.  Appellant also asserted that a VA 
physician informed him that 80% of Vietnam veterans 
contracted Hepatitis-C or another disease.

Appellant testified before the RO in April 2003; a transcript 
of the hearing has been associated with the file.  In his 
testimony, appellant stated that he was splashed with the 
blood of SP4 G.H.W, a soldier who was fatally wounded near 
the appellant (T-2).  Appellant also testified that military 
inoculations were performed in an unsanitary manner (T-3).  
Appellant's Service Representative presented both contentions 
as alternative theories for how appellant may have been 
exposed to blood while in service (T-3). Appellant testified 
that during his separation physical at Fort Lewis he was 
retained for three extra days due to a high temperature 
identified at the time as malaria; however, appellant was not 
actually hospitalized and was discharged without further 
comment (T 3-4).  Appellant denied having received blood, 
engaged in intravenous drug use, or engaged in high risk 
sexual activities after discharge from the service (T-4).  
Appellant testified that current symptoms of Hepatitis-C 
include stomach cramps, nausea, and extreme fatigue (T 4-5).   
Appellant also stated that he and SP4 G.H.W. served in C 
Company, 815th Engineer Battalion at the time SP4 G.H.W. was 
fatally wounded (T 6-8).

Appellant underwent a VA medical examination in July 2003.  
The examiner was specifically asked to give a medical opinion 
in regard to the likelihood that a person could contract 
Hepatitis-C by handling a wounded person or by non-sterile 
inoculations.  The examiner reviewed the C-file and examined 
appellant.  The examiner's opinion is as follows:

There is no indication of serious risk factor for 
developing hepatitis C in the service except for 
unprotected sex.  The veteran denies history of drug use 
even though he admits he was using marijuana.  
Contamination by holding bloody dead body of soldier or 
receiving vaccination by gun is not an acceptable risk 
factor for contamination with hepatitis C.  It is not 
likely that hepatitis C positive status in this veteran 
is related to the service.

A report from the U.S. Armed Services Center for Unit Records 
Research, dated September 2003, verifies that appellant and 
SP4 G.H.W. were both serving in the same unit at the time of 
SP4 G.H.W.'s death.

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (2003).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 341, 346 (1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.   Here, the VA medical examination of 
July 2003 confirms the diagnosis of Hepatitis-C and notes 
that appellant's symptoms include fatigue, weakness, and 
occasional indigestion.  The Board accordingly finds that 
there is medical evidence of a current disability, and the 
first part of the Hickson analysis is satisfied.

The second part of the Hickson analysis is medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury.  There is no such 
evidence in the file.  Appellant's medical records are silent 
in regard to any diagnosis or treatment for any form of 
hepatitis while appellant was in service.  Appellant has 
asserted that Hepatitis C does not appear on his service 
medical record because the disease was not isolated until the 
1980's; however, the Board notes historically that service 
members who developed symptoms of what is now known as 
Hepatitis-C prior to the 1980's were identified as having 
"hepatitis, type unspecified," and there is no such 
notation in appellant's service medical record.  Appellant 
has testified that he developed hepatitis-like symptoms while 
awaiting discharge at Fort Lewis, but this is not 
corroborated by any objective lay or medical evidence.  Also, 
appellant has asserted that he was not actually diagnosed 
with hepatitis until 1998 or 1999, which is 30 years after 
his discharge and more than 15 years after the identification 
of the Hepatitis-C virus; the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
The Board accordingly finds that the second part of the 
Hickson analysis has not been met.

The third part of the Hickson analysis is medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  The VA medical examiner expressed a 
medical opinion, based upon his examination of the appellant 
and his review of the file, that appellant did not contract 
hepatitis while in service.  Appellant has advanced two 
alternative theories for how he may have incurred hepatitis 
while in service; however, a layperson is not considered 
capable of opining, however sincerely, in regard to causation 
of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Bostain v. West, 10 Vet. App. 183, 186 
(1997); Grivois v. Brown, 6 Vet. App. 135 (1994).  Thus, the 
uncontroverted medical opinion of record is that there is no 
nexus between appellant's hepatitis and his military service, 
and the Board finds that the third part of the Hickson 
analysis has not been met.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule accordingly does not apply. 


ORDER

Entitlement to service connection for Hepatitis-C is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



